Filed 7/13/15 P. v. Frye CA2/6
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION SIX


THE PEOPLE,                                                                    2d Crim. No. B261270
                                                                            (Super. Ct. No. 2013018482)
     Plaintiff and Respondent,                                                   (Ventura County)

v.

JAMES EDWARD FRYE,

     Defendant and Appellant.



                   James Edward Frye appeals a judgment following his guilty plea to
three counts of committing lewd acts upon a child (Pen. Code, § 288, subd. (a)),
felonies. He was sentenced to an aggregate state prison term of eight years. He
appealed.
                   We appointed counsel to represent Frye on this appeal. After
examination of the record, his counsel filed an opening brief requesting the court to
make an independent review under People v. Wende (1979) 25 Cal.3d 436.
                   On May 7, 2015, we advised Frye that he had 30 days within which to
personally submit any contentions or issues that he wished us to consider. No
response has been received to this date. After examination of the record, we are
satisfied that Frye's attorney has fully complied with his responsibilities and that no
arguable issues exist. (People v. Wende, supra, 25 Cal.3d at pp. 441, 443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                           GILBERT, P.J.

We concur:



              YEGAN, J.



              PERREN, J.
                            Patricia Murphy, Judge

                       Superior Court County of Ventura

                     ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.